In the United States Court of Federal Claims
                       OFFICE OF SPECIAL MASTERS

*********************
SAMUEL WEBB,             *
                         *                   No. 15-803V
                         *
             Petitioner, *                   Special Master Christian J. Moran
                         *
v.                       *
                         *                   Filed: April 28, 2022
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *                   Attorneys’ fees and costs
                         *
             Respondent. *
*********************

Samuel Webb, Pro Se;
Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, formerly
counsel for petitioner;

Julia Collison, United States Dep’t of Justice, Washington, DC, for respondent.
                  UNPUBLISHED DECISION AWARDING
                    ATTORNEYS’ FEES AND COSTS1

       Represented by Attorney Andrew Downing, Samuel Webb filed a petition
under the National Childhood Vaccine Injury Act, 42 U.S.C. §§ 300aa-10 through
34 (2012), on July 29, 2015. His original petition alleged that the flu vaccine he
received on November 20, 2012, caused him to develop Bell’s palsy on the left
side of his face.


      1
        The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services), requires that the
Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the parties
have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by
the special master will appear in the document posted on the website.
      Mr. Downing has sought an award of the attorneys’ fees and costs that he
incurred. Mr. Downing is awarded $26,356.47.

                                   Procedural History

       Mr. Webb originally alleged that the seasonal flu vaccine, administered on
November 20, 2012, caused him to experience facial nerve paralysis, facial palsy,
and pain on the left side of his face. Pet., filed July 29, 2015, at ¶ 35. The petition
refers to this constellation of symptoms as being consistent with Bell’s palsy. Id.

       After a lengthy process through which Mr. Downing acquired Mr. Webb’s
medical records, the Secretary argued that the medical records indicated that the
onset of Mr. Webb’s claimed injury occurred two months before the administration
of his flu vaccine on November 20, 2018. Resp’t’s Rep., filed Apr. 20, 2016, at
11. The Secretary requested that the undersigned find that the case was not
appropriate for compensation and dismiss the petition. Id. at 12.
      Mr. Downing filed a motion to withdraw as counsel for Mr. Webb on July
20, 2016. Adjudication of this motion was deferred to allow Mr. Downing an
opportunity to file a motion for an award of attorneys’ fees on an interim basis.
       Mr. Downing did file a motion for an award of attorneys’ fees on an interim
basis on October 31, 2016. Mr. Downing requested $27,356.74. The Secretary did
not respond to this motion within the time permitted by the rules. 2 With that
submission on file, Mr. Downing’s motion to withdraw was granted. Order, issued
Nov. 2, 2016.
      Mr. Webb proceeded pro se. Eventually, his claim was dismissed.
Decision, issued Sept. 27, 2018, 2018 WL 5292226. After Mr. Webb challenged
the outcome, the Court of Federal Claims denied a motion for review. Opinion and
Order, issued Sept. 7, 2021, 2021 WL 4077553. Mr. Webb, then, appealed. The
Court of Appeals for the Federal Circuit affirmed the judgment. Opinion, issued
Apr. 11, 2022, 2022 WL 1073216.
     The action by the Federal Circuit effectively converts Mr. Downing’s
motion for an award of attorneys’ fees and costs on an interim basis into a motion


        2
            The Secretary’s current counsel of record was not counsel of record in
2016.
                                             2
for final fees. The Federal Circuit’s action also makes Mr. Downing’s motion
ready for adjudication.
                                      Analysis

I.    Whether the Petitioner’s Case Satisfies the Requirements for an Award
      of Attorneys’ Fees and Costs

       Petitioners who have been denied compensation are eligible for an award of
attorneys’ fees and costs when “the petition was brought in good faith and there
was a reasonable basis for the claim.” 42 U.S.C. § 300aa-15(e)(1). The Secretary
has not interposed any objection based upon a lack of reasonable basis.
Accordingly, the undersigned finds that there was a reasonable basis for the claim
asserted in the petition. See Greenlaw v. United States, 554 U.S. 237, 243 (2008)
(“[W]e rely on the parties to frame the issues for decision and assign to courts the
role of neutral arbiter of matters the parties present.”).
II.   What Is a Reasonable Amount of Attorneys’ Fees and Costs

      A.     Attorneys’ Fees
       The Federal Circuit has approved the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. This is a two-step
process. Avera v. Sec’y of Health & Hum. Servs., 515 F.3d 1343, 1348 (Fed. Cir.
2008). First, a court determines an “initial estimate . . . by ‘multiplying the number
of hours reasonably expended on the litigation times a reasonable hourly rate.’” Id.
at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)). Second, the
court may make an upward or downward departure from the initial calculation of
the fee award based on specific findings. Id. at 1348. Here, the lodestar yields a
reasonable amount of attorneys’ fees. Thus, the analysis below centers on the two
components of the lodestar formula—a reasonable hourly rate and a reasonable
number of hours.

             1.    Reasonable Hourly Rates

      The petitioner seeks attorneys’ fees for work four professionals performed.
These are Mr. Downing, associate attorney Justin N. Redman, paralegal Robert W.
Cain, and paralegal Danielle P. Avery. The majority of the requested fees derive
from Mr. Downing’s work. The requested rates are reasonable.

                                          3
             2.     Number of Hours
      The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Hum. Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).

      Tasks “that a paralegal can accomplish should be billed at a paralegal’s
hourly rate.” Riggins v. Sec’y of Health & Hum. Servs., 99-382V, 2009 WL
3319818, at *25 (Fed. Cl. Spec. Mstr. June 15, 2009), mot. for rev. denied (slip.
op. Dec. 10, 2009), aff’d, 406 F. Appx. 479 (Fed. Cir. 2011). Here, both Mr.
Downing and Mr. Redman occasionally performed work that paralegals could have
performed less expensively.
       Overall, the timesheets from Mr. Downing and people from his law firm are
sufficiently detailed that the activity can be assessed for its reasonableness. In only
a handful of instances, the attorney or paralegal spent an excessive or unreasonable
amount of time on a given task. Consequently, to achieve “rough justice,”
$1,000.00 is deducted. Therefore, the petitioner is awarded $23,431.00 in
attorneys’ fees.
      B.     Attorneys’ Costs

     In addition to seeking an award of attorneys’ fees, Mr. Downing seeks an
award for his attorneys’ costs, totaling $2,925.74. These items are adequately
documented and are awarded in full. 3
                                     Conclusion
      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§15(e). A reasonable amount is $26,356.47. This shall be paid as follows:




      3
        Although the petitioner is receiving complete reimbursement for the
quotidian items, the undersigned has a small concern about a charge for incoming
and outgoing faxes. The operation of a fax machine is part of a law firm’s general
overhead and, therefore, separate costs should not be charged. However, because
the amount of money is de minimis, no adjustment is made. While Mr. Downing’s
motion in this case was pending, Mr. Downing has changed his practice.
                                          4
      A lump sum payment of $26,356.47, in the form of a check made
      payable jointly to petitioner and petitioner’s attorney, Andrew D.
      Downing, of Van Cott & Talamante, PLLC, for attorneys’ fees and costs
      available under 42 U.S.C. § 300aa-15(e).

       The Secretary is directed to mail this check to Mr. Downing. The Clerk
shall transmit this decision to Mr. Downing.

      The Clerk shall enter judgment accordingly.4

      IT IS SO ORDERED.

                                            s/ Christian J. Moran
                                            Christian J. Moran
                                            Special Master




      4
       Pursuant to Vaccine Rule 11(a), the parties can expedite entry of
judgement by each party filing a notice renouncing the right to seek review by a
United States Court of Federal Claims judge.
                                         5